*571
Judgment affirmed.

*572October 15, 1894.
Argued at the last term.
Certiorari. Before Judge Bartlett. Bibb superior court. November term, 1893.
The suit was on an account for “ one black derby hat of the value of $5.” Plaintiff testified, that he entered defendant’s barber-shop to be shaved, and gave his coat and hat to a little boy who placed them on the rack with coats and hats of other men being shaved. After being shaved, plaintiff' discovered that his hat had been taken and another like it but of different size left in its place. On defendant’s attention being called, he stated that he would use every effort to recover the hat taken. Some days afterward, plaintiff' called on defendant, and finding that his own hat had not been recovered, and that the other was still in defendant’s possession, demanded that defendant either get him another hat or pay him the value of it; which was refused. Plaintiff' paid $5 for a hat he bought to replace the one he lost. Defendant testified, that he had no control of the missing hat, and that it was not delivered to him nor to the boy (who was not in the shop when plaintiff' came in), but was put on the rack by plaintiff'. Defendant and his employees were then engaged in shaving customers, all the chairs being occupied. As soon as one was vacated, plaintiff took it and was shaved, and upon leaving'it, claimed that his hat was not among those left on the rack.
.Verdict for plaintiff".was sustained on certiorari.
Freeman & Griswold, for plaintiff" in error.